DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 06/16/2021.
Claims 1-36 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory unit…configured to”, “a transaction processing module adapted to”, “credit score computation module being configured to”, “a verification module that is adapted to”, “machine learning unit being configured to”, “pricing computation module being configured to”, “recommendations module is adapted to” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-11, 13-14, 16, 24-25, 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 16 recite “the resultant predicted credit score” in lines 4-5, and 3 of the claims, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 5, and 7 recite “the transaction module” in first line of the claims, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 27 recite “the constraints of the respective user's affordability” in line the 6th, and 4th line of the claims, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the resultant data" in 8th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes “the resultant data” is also recited in the last limitation of the claim.
Claim 29 recites the limitation "the transaction data" in 9th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the resultant credit score data" in 10th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29 and 33 recites the limitation "the data associated with each of the plurality of the other users and storing the resultant data" in last limitation of the claim.  There is insufficient antecedent basis for the above underlined portions of the limitation in the claims.
Claims 30 and 34 recites the limitation "the credit score data" in the 2nd line of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31 and 35 recites the limitation "the constraints of the user’s affordability" in the 2nd line of the claims, respectively.  There is insufficient antecedent basis for the above underlined portions of the limitation in the claim.
Claims 30 and 34 recites the limitation "the resultant customized pricing data" in the 3rd line of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31 and 35 recites the limitation "the constraints of the user’s affordability" in the 2nd line of the claims, respectively.  There is insufficient antecedent basis for the above underlined portions of the limitation in the claim.
Claims 31 and 35 recites the limitation " the products offered by the financial services, insurance and pension providers" in the 3rd line of the claims, respectively.  There is insufficient antecedent basis for the above underlined portions of the limitation in the claim.
Claims 32 and 36 recites the limitation “the recalculation of the user's interest rate” in lines 2-3 of the claims, respectively.  There is insufficient antecedent basis for the above underlined portions of the limitation in the claim.
Claim 33 recites the limitation "the resultant credit score data" in 12th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, the phrase "i.e." and use of the parentheses renders the claim indefinite because it is unclear what the scope of “i.e.” includes, and whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 32 and 36 recite “wherein each transaction made by a user is captured and categorized, and each transaction prompts a recalculation of the user's credit score and the recalculation of the user's interest rate and bundled product recommendations.”, however these claims are directed towards a method and these steps are not positively recited as occurring, it’s not clear if the wherein clause is meant to further limit the method since the capturing, categorizing, recalculating steps are not positively recited.  
Claims 6, 8-11, 14, and 24-25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 2, 4, 7, 13, 16, and 27, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. The claims are directed towards units, modules, and means that performs several functions. The memory unit could be interpreted as both non-transitory and transitory memory (signals per se).  The modules and means under broadest reasonable interpretation could be interpreted as a program.  The program and functions are not claimed as embodied in a non-transitory computer-readable media and are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, or terms under broadest reasonable interpretation could be interpreted as software lacking storage on a non-transitory medium or a computer processor, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   

Subject Matter Eligibility Test under 101
Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) – Except for as explained above with regards to claims 1-14 being directed towards software per se, the claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards methods.  For the purposes of compact prosecution, the Examiner will analyze claims 1-14 as if directed towards a system which clearly recited computer hardware. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  
Claims 1 and 15 recites an idea, in part, by:
receive transaction information from one or more entities, the transaction information relating to financial transactions made by a user; 5
store the transaction information relating to the financial transactions made by the user;
determining, for the user, an individually-determined credit score for the user based on, at least in part, the transaction information relating to the financial transactions made by the user.

Claim 29 recites an idea, in part, by:
capturing user transactions with at least one payment or transaction tracking method;
storing data associated with the user, including user identification data, user transaction records, user credit score data, user customized pricing data, user recommendations, and user savings data;
processing and categorizing user transactions into groups including rental payments, bill payments, savings payments and storing the resultant transaction data;
calculating a credit score associated with the user as a function of the transaction data and storing the resultant credit score data;
optimize credit score coefficients as a function of the data associated with each of the plurality of the other users and storing the resultant data for future credit score calculations.

And similarly, claim 33 recites an idea, in part by:
capturing user transactions with at least one payment or transaction tracking method;
storing data associated with the user, including user identification data, user transaction records, user credit score data, user customized pricing data, user recommendations, and user savings data;
processing and categorizing user transactions into groups including for an extant bundled financial product that the user opts into (i.e., mortgage repayments, pension contribution payments, insurance premium payments), rental payments, bill payments, savings payments and storing the resultant transaction data;
calculating a credit score associated with the user as a function of the transaction data and storing the resultant credit score data;
optimize credit score coefficients as a function of the data associated with each of the plurality of the other users and storing the resultant data for future credit score calculations.

The steps recited above under Step 2A prong 1 of the analysis under the broadest reasonable interpretation covers fundamental economic principles or practices (including insurance, mitigating risk, and hedging) for calculating credit scores for an individual but for the recitation of generic computer components.   For the purposes of compact prosecution, the Examiner will interpret the processing module to be akin to a physical computer processor, and the memory unit to be akin to a non-transitory computer readable storage device.  Under this interpretation, other than reciting generic computer components and a machine learning model/unit nothing in the claim elements are directed towards anything other than fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of memory unit, processing module, an API gateway, and machine learning model/unit.  The memory unit, processing module, API gateway, and machine learning model/unit are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the memory unit, processing module, and machine learning model/unit is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using memory unit, processing module, and machine learning model/unit to perform the steps recited above under Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  The training and use of the machine learning model is merely using the computer and model to perform repetitive calculations and analyze data akin  Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values);, further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the memory unit for calculating a credit score.  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-9, 11-14, 30-32, and 34-36 further define the abstract idea and environment in which the idea is being limited to and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas similar to above.  Claim 10 recites training the machine learning model at high level of generality such it amounts to using a computer as tool to perform repetitive calculations and analyze data, similar to as discussed above.   Claims 16-28 are substantially similar to claims 2-14, and ineligible for the same reasons.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US Patent Application Publication 20190188723), “Wang”.
As per claim 1, Wang discloses:
A system comprising: [0026]
a transaction processing module adapted to receive transaction information from one or more entities, the transaction information relating to financial transactions made by a user; [0024-0026] In accordance with yet another embodiment, a computer-implemented system for verifying transaction trustworthiness comprises a server communicatively coupled to one or more computing devices via a network, wherein the one or more computing devices includes one or more location identifiers configured to generate location data corresponding to one or more locations, and wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein, a database, and a processor configured to provide an on-line platform for enabling a plurality of transactions between two or more users in communication with the computing system over a network through a plurality of remote computing devices… In accordance with one embodiment, a computer-implemented method is provided which comprises receiving, from a plurality of location identifiers of a plurality of remote computing devices associated with a plurality of users, location data and time data corresponding to a plurality of time-varying geographic locations of the users during a plurality of transactions between the users, wherein each of the transactions includes a subject having an agreed upon value and at least one of a time-based attribute or a location-based attribute;
at least one memory unit, coupled to the transaction processing module, configured to store the transaction information relating to the financial transactions made by the user; see fig. 3, [0073], [0080], [0084] Further, while referenced as a database, it may be appreciated that the database 103 may include, but is not limited to, a data storage medium, whether structured or unstructured, relational, or otherwise. Database 103 may be dynamically updated as particular sharing transactions are initiated and completed. Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user), data relating to user sharing history or user behavior/action 206, time and location data 208, registered account data 210, user connection data 212, third-party profile data 214, verification data 216, and other data 218 (e.g., item related data related to the auction subject, map and road data showing routes to and from lending and borrowing users, administrative data for managing the system, communication data between users, etc.) relevant to operation of the system. Database 103 may also store an index of each transaction request that has been requested, completed, partially completed, or abandoned… In accordance with certain embodiments, system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306.
means for determining, for the user, an individually-determined credit score for the user based on, at least in part, the transaction information relating to the financial transactions made by the user. [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile. 

As per claim 2, Wang discloses:
a credit score computation module, coupled to the at least one memory unit, the credit score computation module being configured to interrogate the at least one memory unit and calculate a predicted credit score associated with the user as a function of the transaction data in the at least one memory unit, and to store the resultant predicted credit score in the at least one memory unit. [0024-0026], [0113], [0121] As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile. At Step 620, system 100 calculates a trustworthiness rating or score for the user based on one of the aggregated trustworthiness factor for a particular user, ratings from additional users, a known credit worthiness score, an income, information from a social networking account, and/or other relevant factors. The users' trustworthiness rating or score may be calculated based on a combination of other additional factors, such as, for example, a length of platform utilization and current or potential income accumulated through sharing activities…System 100 can then update the user information and trustworthiness score of the particular user in database 103 (Step 632).

As per claim 3, Wang discloses:
wherein the at least one memory unit is adapted to store data associated with the user, the data including at least one of a group comprising: user identification data; user transaction records; credit score data of the user; customized pricing data associated with the user; savings data of the user; pension contribution data; and insurance premium payment data of the user. see fig. 3, [0073], [0080], [0084] Further, while referenced as a database, it may be appreciated that the database 103 may include, but is not limited to, a data storage medium, whether structured or unstructured, relational, or otherwise. Database 103 may be dynamically updated as particular sharing transactions are initiated and completed. Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user), data relating to user sharing history or user behavior/action 206, time and location data 208, registered account data 210, user connection data 212, third-party profile data 214, verification data 216, and other data 218 (e.g., item related data related to the auction subject, map and road data showing routes to and from lending and borrowing users, administrative data for managing the system, communication data between users, etc.) relevant to operation of the system. Database 103 may also store an index of each transaction request that has been requested, completed, partially completed, or abandoned… In accordance with certain embodiments, system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306.

As per claim 4, Wang discloses:
wherein the transaction module is adapted to receive one or more transaction data elements from one or more third party systems. [0123] For example, if the user previously utilized system 100 for one or more transactions as either a lender or a borrow, or if the user previously created an account but never used it, then the user's information can be retrieved from database 103 according to his/her social security number, name, address, credit card number, etc. System 100 may also use other information relating to the user when establishing the initial trustworthiness rating or score, such as the user's on-line activity, offline activity, information from a third-party on-line system where user has an existing profile, the number of devices the user has linked to the user account in the third-party on-line system, how long a user has had the third-party on-line system user account, the sharing or use history of the user with the third-party on-line system, the amount of time that has passed since information from the corresponding user profile has been updated

As per claim 5, Wang discloses:
wherein the transaction module is configured to poll or scrape, with the user's permission, user transactions from one or more separate user accounts. [0073], [0123] Alternatively, the system may automatically set the score or rating to zero upon initial registration of a user until it is adjusted based on future sharing transactions of the user. If the system sets the initial trustworthiness score or rating based on any of a number of parameters, the user may be prompted to input certain information (e.g., related to sharing transaction, etc.). System 100 may also identify any historical data or information about the user, if available. For example, if the user previously utilized system 100 for one or more transactions as either a lender or a borrow, or if the user previously created an account but never used it, then the user's information can be retrieved from database 103 according to his/her social security number, name, address, credit card number, etc. System 100 may also use other information relating to the user when establishing the initial trustworthiness rating or score, such as the user's on-line activity, offline activity, information from a third-party on-line system where user has an existing profile, the number of devices the user has linked to the user account in the third-party on-line system, how long a user has had the third-party on-line system user account, the sharing or use history of the user with the third-party on-line system, the amount of time that has passed since information from the corresponding user profile has been updated, the frequency with which the user updates information on his/her user profile, feedback or comments from others having interacted with the user, on-line behavioral information or patterns (e.g., browsing patterns, social networking system interaction patterns, etc.), and others… Database 103 may be dynamically updated as particular sharing transactions are initiated and completed. Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user), data relating to user sharing history or user behavior/action 206, time and location data 208, registered account data 210, user connection data 212, third-party profile data 214, verification data 216, and other data 218 (e.g., item related data related to the auction subject, map and road data showing routes to and from lending and borrowing users, administrative data for managing the system, communication data between users, etc.) relevant to operation of the system.

As per claim 6, Wang discloses:
wherein the one or more third party systems include at least one or more of the group of systems comprising: a payment provider system; a banking system; a mobile money account system; a digital payments system; and a computer-based system that stores financial transaction data for transactions conducted by the user. [0134] FIG. 8 shows a more detailed method 800 consistent with FIG. 1's embodiment. In FIG. 8's example, the method 800 starts at Step 802 wherein, upon receiving a request from a first entity to generate an entity trust profile, the trust profiler generates a trustworthiness profile for the first user. The online trustworthiness verification module receives information about a user's online identity from a third-party online system and identifies (Step 804) the activity (e.g., the sharing transaction history) of the user in the third-party online system. Based on the received information and the identified online activity, an online trustworthiness score is computed (Step 806). The offline trustworthiness verification module identifies and receives offline information about the user (Step 808) and determines an offline trustworthiness score based on the received offline information (Step 810). In some embodiments, the online trustworthiness score and the offline trustworthiness score may be aggregated to generate an overall trustworthiness score (Step 812). Finally, the overall trustworthiness score of the first user is provided to a second user (Step 814), so that the second user can evaluate the trustworthiness of the first user based on the overall trustworthiness score.

As per claim 15, Wang discloses:
A computer-implemented method comprising: [0024-0025]
receiving transaction information from one or more entities, the transaction information relating to financial transactions made by a user; [0024-0026] In accordance with yet another embodiment, a computer-implemented system for verifying transaction trustworthiness comprises a server communicatively coupled to one or more computing devices via a network, wherein the one or more computing devices includes one or more location identifiers configured to generate location data corresponding to one or more locations, and wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein, a database, and a processor configured to provide an on-line platform for enabling a plurality of transactions between two or more users in communication with the computing system over a network through a plurality of remote computing devices… In accordance with one embodiment, a computer-implemented method is provided which comprises receiving, from a plurality of location identifiers of a plurality of remote computing devices associated with a plurality of users, location data and time data corresponding to a plurality of time-varying geographic locations of the users during a plurality of transactions between the users, wherein each of the transactions includes a subject having an agreed upon value and at least one of a time-based attribute or a location-based attribute;
storing, in a memory unit, the transaction information relating to the financial transactions made by the user; see fig. 3, [0073], [0080], [0084] Further, while referenced as a database, it may be appreciated that the database 103 may include, but is not limited to, a data storage medium, whether structured or unstructured, relational, or otherwise. Database 103 may be dynamically updated as particular sharing transactions are initiated and completed. Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user), data relating to user sharing history or user behavior/action 206, time and location data 208, registered account data 210, user connection data 212, third-party profile data 214, verification data 216, and other data 218 (e.g., item related data related to the auction subject, map and road data showing routes to and from lending and borrowing users, administrative data for managing the system, communication data between users, etc.) relevant to operation of the system. Database 103 may also store an index of each transaction request that has been requested, completed, partially completed, or abandoned… In accordance with certain embodiments, system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306.
determining for the user substantially in real-time an individually-determined credit score for the user based on, at least in part, the transaction information relating to the financial transactions made by the user. [0060], [0073], [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile… The credit or trustworthiness score or rating may be accurately and reliably assessed through regular, business, and social connections, ratings, time, and/or transaction history. A user's trustworthiness score or trustworthiness rating may then be used by lenders in evaluating whether to share monetary (financial) or non-monetary resources, either with or without collateral or alternatively, with or without guarantor(s)… Database 103 may be dynamically updated as particular sharing transactions are initiated and completed. Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user), data relating to user sharing history or user behavior/action 206, time and location data 208, registered account data 210, user connection data 212, third-party profile data 214, verification data 216, and other data 218 (e.g., item related data related to the auction subject, map and road data showing routes to and from lending and borrowing users, administrative data for managing the system, communication data between users, etc.) relevant to operation of the system.

As per claims 16-20, claims 16-20 recite substantially similar limitations to those found in claims 2-6, respectively.  Therefor claims 16-20 are rejected under the same art and rationale as claims 2-6.  Furthermore, Wang discloses a method [0024-0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication 20190188723), “Wang” in view of Cella (US Patent Application Publication 20200294133), “Cella”.
As per claim 7, Wang does not expressly disclose the following, Cella, however discloses:
wherein the transaction module is adapted to receive and process information identifying a proof of payment from a third party, and wherein the system further comprises a verification module that is adapted to verify at least one of the financial transactions made by the user using the information identifying a proof of payment. [0137], [0178-180], [0864] The robotic process automation system may include: at least one of the set of mortgage loan activities and the set of mortgage loan interactions includes activities among marketing activity, identification of a set of prospective borrowers, identification of property, identification of collateral, qualification of borrower, title search, title verification, property assessment, property inspection, property valuation, income verification, borrower demographic analysis, identification of capital providers, determination of available interest rates, determination of available payment terms and conditions, analysis of existing mortgage, comparative analysis of existing and new mortgage terms, completion of application workflow, population of fields of application, preparation of mortgage agreement, completion of schedule to mortgage agreement, negotiation of mortgage terms and conditions with capital provider, negotiation of mortgage terms and conditions with borrower, transfer of title, placement of lien and closing of mortgage agreement…The term loan related event(s) (and similar terms, including loan-related events) as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan related events may include any event related to terms of the loan or events triggered by the agreement associated with the loan. Loan-related events may include default on loan, breach of contract, fulfillment, repayment, payment, change in interest, late fee assessment, refund assessment, distribution, and the like. Loan-related events may be triggered by explicit agreement terms; for example—an agreement may specify a rise in interest rate after a time period has elapsed from the beginning of the loan; the rise in interest rate triggered by the agreement may be a loan related event. Loan-related events may be triggered implicitly by related loan agreement terms… In some circumstances a smart contract or robotic process automation system may initiate, administrate or process loan-related actions for calling of the loan, which without limitation, may including providing notice, researching and collecting payment history, or other tasks performed as a part of the calling of the loan…The data collection circuit 5112 may be structured to receive collateral data 5104 and entity information 5102 such as information about parties to the loan such as a lender, a borrower, or a third party, an item of collateral, a machine or property associated with a party to the loan, a product of a party to the loan, and the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to analyze existing mortgages and payments as taught by Cella, doing so further aids in determining new loan terms for the user based on the analysis of the existing mortgage and payments [0137], [0178-0180].

As per claim 8, Wang does not expressly disclose the following, Cella, however discloses:
wherein the verification module is configured to determine an existence of one or more binding legal agreements to support the validity of transactions as bona fide between the user and respective service providers. [0137], [0178-180], [0864] The robotic process automation system may include: at least one of the set of mortgage loan activities and the set of mortgage loan interactions includes activities among marketing activity, identification of a set of prospective borrowers, identification of property, identification of collateral, qualification of borrower, title search, title verification, property assessment, property inspection, property valuation, income verification, borrower demographic analysis, identification of capital providers, determination of available interest rates, determination of available payment terms and conditions, analysis of existing mortgage, comparative analysis of existing and new mortgage terms, completion of application workflow, population of fields of application, preparation of mortgage agreement, completion of schedule to mortgage agreement, negotiation of mortgage terms and conditions with capital provider, negotiation of mortgage terms and conditions with borrower, transfer of title, placement of lien and closing of mortgage agreement…The term loan related event(s) (and similar terms, including loan-related events) as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan related events may include any event related to terms of the loan or events triggered by the agreement associated with the loan. Loan-related events may include default on loan, breach of contract, fulfillment, repayment, payment, change in interest, late fee assessment, refund assessment, distribution, and the like. Loan-related events may be triggered by explicit agreement terms; for example—an agreement may specify a rise in interest rate after a time period has elapsed from the beginning of the loan; the rise in interest rate triggered by the agreement may be a loan related event. Loan-related events may be triggered implicitly by related loan agreement terms… In some circumstances a smart contract or robotic process automation system may initiate, administrate or process loan-related actions for calling of the loan, which without limitation, may including providing notice, researching and collecting payment history, or other tasks performed as a part of the calling of the loan…The data collection circuit 5112 may be structured to receive collateral data 5104 and entity information 5102 such as information about parties to the loan such as a lender, a borrower, or a third party, an item of collateral, a machine or property associated with a party to the loan, a product of a party to the loan, and the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to analyze existing mortgages and payments as taught by Cella, doing so further aids in determining new loan terms for the user based on the analysis of the existing mortgage and payments [0137], [0178-0180].

As per claim 9, Wang discloses:
wherein the service providers include at least one of a group comprising a landlord, a utility provider, a school or institution for learning, a banking account or savings institution, or other service provider that accepts a payment for services. [0005] The sharing economy (also referred to as collaborative consumption, collaborative economy, peer economy, etc.), broadly speaking, refers to economic activity involving on-line transactions, including peer-to-peer based sharing of access to money, goods and/or services. The sharing economy may take a variety of forms, including using information technology to provide individuals with information that enables the optimization of resources through the mutualization of excess capacity in money, goods and services. Examples of the sharing economy include peer-to-peer lending or sharing, crowdfunding, apartment/house renting or couch-surfing, office sharing, ridesharing and carsharing, co-working, reselling and trading, knowledge and talent-sharing, niche services (e.g., bike renting, pet boarding, etc.), etc. In particular, for example, peer-to-peer lending platforms (e.g., Lending Club, Prosper, etc.) allow individuals to lend and borrow money without going through a traditional bank. However, such platforms typically still use the borrower's credit history to establish and set interest rates, but the individual lender of the money or good bears the risk (i.e., an unsecured personal loan, etc.). Because traditional institution-to-individual lending is not an option for many would-be borrowers, peer-to-peer lending offers opportunities for a wider range of borrowers. Though peer-to-peer lending creates risks for individual lenders, it also allows them to put some of their capital to use (e.g., without researching stocks and funds or settling for meager interest payments from a savings account).
As per claims 21-23, claims 21-23 recite substantially similar limitations to those found in claims 7-9, respectively.  Therefor claims 21-23 are rejected under the same art and rationale as claims 7-9.  Furthermore, Wang discloses a method [0024-0026].

Claims 10-11, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dalinina (US Patent Application Publication 20200357060), “Dalinina”.

As per claim 10, Wang does not expressly disclose the following, Dalinina, however discloses:
a machine learning unit, coupled to the at least one memory unit and the credit score computation module, the machine learning unit being configured to train a machine learning model to optimize credit score coefficients using data associated with a plurality of other users. [0007], [0044], [0055-0056] The memory can be configured for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system… update the first user record for the first user by adding the predicted default risk score to the first user record….The model is trained on the training set. After training the model on the training set, the model can be applied to the testing set to determine the accuracy of the model. The training and testing can be iterated, changing the model parameters until an acceptable accuracy is achieved or number of iterations has occurred. When the model achieves acceptable accuracy on a testing set, the final model is applied to the holdout to confirm the accuracy... Data retriever 312 retrieves exemplars of each class for which the model is being trained. For example, data retriever 312 retrieves records from class 332 and records from class 334. The exemplar records represent a training corpus for training machine learning risk prediction model 325. A feature transformer 320 transforms each exemplar record in the training corpus to a corresponding feature vector and inputs the feature vectors to a model builder 322 as a training set used to train the machine learning risk prediction model 325. According to one embodiment, feature transformer 320 transforms the exemplar records to feature vectors based on feature mapping rules 321 that specify which attributes of records are to be transformed into features, rules for identifying features from the records and rules for transforming features to feature vectors… After training risk prediction model 325 on a first set of training data, machine learning risk prediction model 325 can be applied to the holdout set. If the model achieves acceptable accuracy the model can be deployed. Otherwise, the model parameters can be changed, and the model retrained. In particular, candidate models may be trained using hyper parameters in a hyperparameter search space until an acceptable model is found. For a gradient boosting model, for example, the learning rate, min child weight, max depth, max leaf nodes can be adjusted to train candidate models. Parameters for training a gradient boosting tree model may include, for example, learning rate, min child weight, max depth, max leaf nodes, column samples, and row samples. By way of example, but not limitation, N estimators can be tuned on a desired range, such as 300-600, learning rate may be set to a value from 0.001 to 1, and max depth can be in the range of 3-15. Other values may also be used.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to adjust, retrain and fine-tune the model and parameters of the model as taught by Dalinina, doing so further aids in achieving a higher level of accuracy for the model [0007], [0044], [0055-0056].

As per claim 11, Wang does not expressly disclose the following, Dalinina, however discloses:
wherein the machine learning unit is configured to store resultant data in the at least one memory unit for future interrogation by the credit score computation module to determine another credit score. [0007], [0044], [0055-0056], [0086] The memory can be configured for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system. The processor can be configured to, receive a request to approve an electronic user application for a first user, interact with a remote information provider system to retrieve a set of credit report data for the first user, store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data, extract the set of credit report data attributes from the first user record, create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record, determine a predicted default risk score for the first user, and update the first user record for the first user by adding the predicted default risk score to the first user record….The model is trained on the training set. After training the model on the training set, the model can be applied to the testing set to determine the accuracy of the model. The training and testing can be iterated, changing the model parameters until an acceptable accuracy is achieved or number of iterations has occurred. When the model achieves acceptable accuracy on a testing set, the final model is applied to the holdout to confirm the accuracy... Data store 530 may thus hold records with, for example, user information, credit report data, transaction data and payment history data. Such data may be used to train a machine learning risk prediction model as discussed above, which may be deployed as a prediction model 542.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to store, test, adjust, retrain and fine-tune the model and parameters of the model and results of the model as taught by Dalinina, doing so further aids in achieving a higher level of accuracy for the model [0007], [0044], [0055-0056].

As per claims 24-25, claims 24-25 recite substantially similar limitations to those found in claims 10-11, respectively.  Therefor claims 24-25 are rejected under the same art and rationale as claims 10-11.  Furthermore, Wang discloses a method [0024-0026].

Claims 12-14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Thomas (US Patent 8,433,650 B1), “Thomas”.
As per claim 12, Wang does not expressly disclose the following, Thomas, however discloses:
a pricing computation module, coupled to the at least one memory unit, the pricing computation module being configured to interrogate the at least one memory unit and calculate optimal pricing associated with the user as a function of a group comprising credit store data, pricing models for one or more financial products and preselected macroeconomic indicators and wherein the pricing computation module is configured to store the calculated optimal pricing store for each user across financial products in the at least one memory unit. see col. 16 lines 15-36, col. 38 lines 8-35, col. 44 lines 41-55, col. 45 lines 40-60 information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340, environmental information (including for example biological, air and water quality, earthquake, geological and soil reports), flood information 125, governmental department and agency information, home improvement and repair service information… Virtual Mortgage Office 30 can order 335, (See FIG. 19) and track 2420 (See FIGS. 24, 7) services from third-party service providers 25, either manually or automatically such as, for example, appraisal, mortgage insurance, tax and flood certifications, credit information and scores, or settlement services, or receive information from ancillary databases 112, 114, 115, 125, 130, 135, 140 (See FIG. 1a) either directly 75 or through an automated underwriting system 110… Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75, for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75…. alternatively, for example, process can search for and test entire property database PD 50, 75, 85, 90, search for and test properties matching property search criteria 240, for example by price range, or search and test properties using other criteria generated by process, for example, by preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105;… This loan product and pricing information and underwriting criteria is entered in advance into, for example, one or more of a loan product and pricing database (P&PDB) 50, 75, 105 or an automated underwriting process 110 for one or more particular loan products… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claim 13, Wang does not expressly disclose the following, Thomas, however discloses:
a recommendations module, coupled to the at least one memory unit, and wherein the recommendations module is adapted to poll product information from at least one of a group comprising external financial services providers, pension providers, and insurance providers and wherein the recommendations module is configured to compute personalized bundled product recommendations for a respective user within the constraints of the respective user's affordability and their individualized credit score. see col. 16 lines 15-36, col. 38 lines 8-35, col. 44 lines 41-55, col. 45 lines 40-60 information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340, environmental information (including for example biological, air and water quality, earthquake, geological and soil reports), flood information 125, governmental department and agency information, home improvement and repair service information… Virtual Mortgage Office 30 can order 335, (See FIG. 19) and track 2420 (See FIGS. 24, 7) services from third-party service providers 25, either manually or automatically such as, for example, appraisal, mortgage insurance, tax and flood certifications, credit information and scores, or settlement services, or receive information from ancillary databases 112, 114, 115, 125, 130, 135, 140 (See FIG. 1a) either directly 75 or through an automated underwriting system 110… Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75, for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75…. alternatively, for example, process can search for and test entire property database PD 50, 75, 85, 90, search for and test properties matching property search criteria 240, for example by price range, or search and test properties using other criteria generated by process, for example, by preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105;… This loan product and pricing information and underwriting criteria is entered in advance into, for example, one or more of a loan product and pricing database (P&PDB) 50, 75, 105 or an automated underwriting process 110 for one or more particular loan products… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database and their credit score as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase based on what the user can afford without having the user enter the same information across different systems, saving them time (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claim 14, Wang discloses:
wherein the system is configured to capture and categorize each successive transaction made by the user, and triggering, responsive to the successive transaction, a recalculation of the user's credit score by the credit score computation module, and  [0102], [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile… System 100 calculates, for at least one of the users, a trustworthiness rating (or an updated trustworthiness rating) based on the trustworthiness factor for the particular transaction and at least one additional trustworthiness factor (Step 514). The additional trustworthiness factor can be based on, for example, prior transaction data associated with one or more completed prior transactions, one or more ratings from additional users, a credit worthiness score, an income, information from a social networking account, or other types of information, such as receipt of confirmation or acknowledgement from both parties that the particular transaction has been successfully completed.
Wang does not expressly disclose the following, Thomas, however discloses:
the recalculation of the user's customized pricing for loan, insurance and savings products by the pricing computation module and the recalculation of the user's recommendations by the recommendations module. col. 10 lines 63- col. 11 line 5, col. 16 lines 15-35, col. 34 lines 45-60 In some embodiments, the technology allows all or substantially all information to be entered once (and, in some embodiments, corrected if necessary) for the entire transaction, be transmitted instantly over a distributed computing network, either manually or automatically, and made immediately available to all appropriate parties to perform all their respective tasks and process, or perform one or more tasks and processes automatically within the same program, as necessary, thus saving time, work and expense… information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan…Information or documents generated by a service provider or by the application server 45, are saved by the application server 45, 45W into one or more databases 50, 75 and are made available for further functions to be performed, and appropriate documents and information made available automatically to other people participating or steps in the transaction, for example the seller 10, the buyer 15, the real estate office personnel 20, the mortgage lender 30, the settlement company 35 and other service providers 25, as necessary, appropriate or expedient, through an automated or manual workflow process managed by the application server 45, 45W. Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75 for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as information is received as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time as information becomes available (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claims 26-28, claims 26-28 recite substantially similar limitations to those found in claims 12-14, respectively.  Therefor claims 26-28 are rejected under the same art and rationale as claims 12-14.  Furthermore, Wang discloses a method [0024-0026].

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Thomas in view of Dalinina in view of Mozeika (US Patent Application Publication 20190057455), “Mozeika”.
As per claim 29, Wang discloses:
A method comprising: [0024-0026]
calculating a credit score associated with the user as a function of the transaction data and storing the resultant credit score data; [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile.
Wang does not expressly disclose the following, Mozeika, however discloses:
capturing user transactions via an API gateway that is integrable with at least one payment or transaction tracking method; [0033], [0045] The client device may cooperate with the FLO service system via one or more application programming interfaces (APIs) and/or other standardized interfaces or predefined data structures for communications therebetween. The client device may receive data, such as financial transaction data and/or financial metrics, as discussed herein, that the client device may display thereon to the user. The client device, and the application operating thereon, may further be configured to solicit, such as based at least in part on user input, different data (e.g., metrics over different time periods) from the FLO service system… The application, as operating on the client devices 102, may enable the client devices 102 to interact with the one or FLO service system(s) 110 to communicate therebetween, via any suitable network and using any suitable standardized interfaces (e.g., APIs, standardized data structures, etc.). The data structures may provide a predefined organization of the data that is to be exchanged between the client device 102 and the FLO service system(s) 110. The data structures may be defined for any suitable level of granularity, order, length, and/or precision of data as may be needed for conveying financial transaction data and/or related financial metrics between the FLO service system(s) 110 and the client devices 102
processing and categorizing user transactions into groups including rental payments, bill payments, savings payments and storing the resultant transaction data; [0071] The FLO service system(s) 110, in some example embodiments, may further be configured to classify a user's financial transaction data with a greater granularity, in some cases responsive to the user's or his or her financial advisor's request, than just inflows and outflow. For example, inflow transactions may be labeled with sources of that inflow, such as, for example, salary, interest income, dividend from stock X, private equity investment payout, capital gains from Y, payments from rental, payments from K-corporation Z, so on and so forth. Similarly, outflow transactions or expenses, may also be classified with a relatively high level of granularity, such as food, rent, mortgage, clothing, tuition, daycare, restaurants, department stores, hotels, etc. In some cases, the financial transaction data may be classified by the financial institution from where the financial transaction data is received. For example, a bank account may classify salary based at least in part upon a name of an entity (e.g., an employer) that makes a direct deposit to a user's bank account. Similarly, a credit card may classify a type of expenditure based at least in part on the merchants where the transactions occurred, such as restaurants, grocery stores, department stores, drug stores, online retailers, or the like. Additionally, or alternatively, the FLO service system(s) 110 may be configured to classify financial transactions with a granularity greater than the level of inflow vs. outflow, based at least in part on the source of the financial transaction data 122 and/or pattern matching to previous transactions and their classifications.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to capture and categorize transaction as taught Mozeika, doing so furthers in analyzing the users transactions at a higher level of granularity [0071].
Wang does not expressly disclose the following, Thomas, however discloses:
storing data associated with the user, including user identification data, user transaction records, user credit score data, user customized pricing data, user recommendations, and user savings data;  col. 10 lines 63- col. 11 line 5, col. 16 lines 15-35, col. 34 lines 45-60, col. 45 lines 40-60 In some embodiments, the technology allows all or substantially all information to be entered once (and, in some embodiments, corrected if necessary) for the entire transaction, be transmitted instantly over a distributed computing network, either manually or automatically, and made immediately available to all appropriate parties to perform all their respective tasks and process, or perform one or more tasks and processes automatically within the same program, as necessary, thus saving time, work and expense… information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340,…Information or documents generated by a service provider or by the application server 45, are saved by the application server 45, 45W into one or more databases 50, 75 and are made available for further functions to be performed, and appropriate documents and information made available automatically to other people participating or steps in the transaction, for example the seller 10, the buyer 15, the real estate office personnel 20, the mortgage lender 30, the settlement company 35 and other service providers 25, as necessary, appropriate or expedient, through an automated or manual workflow process managed by the application server 45, 45W. Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75 for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as information is received as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time as information becomes available (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).
Wang does not expressly disclose the following, Dalinina, however discloses:
training a machine learning model to optimize credit score coefficients as a function of the data associated with each of the plurality of the other users and storing the resultant data for future credit score calculations.  [0007], [0044], [0055-0056] The memory can be configured for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system. The processor can be configured to, receive a request to approve an electronic user application for a first user, interact with a remote information provider system to retrieve a set of credit report data for the first user, store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data, extract the set of credit report data attributes from the first user record, create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record, determine a predicted default risk score for the first user, and update the first user record for the first user by adding the predicted default risk score to the first user record….The model is trained on the training set. After training the model on the training set, the model can be applied to the testing set to determine the accuracy of the model. The training and testing can be iterated, changing the model parameters until an acceptable accuracy is achieved or number of iterations has occurred. When the model achieves acceptable accuracy on a testing set, the final model is applied to the holdout to confirm the accuracy... Data retriever 312 retrieves exemplars of each class for which the model is being trained. For example, data retriever 312 retrieves records from class 332 and records from class 334. The exemplar records represent a training corpus for training machine learning risk prediction model 325. A feature transformer 320 transforms each exemplar record in the training corpus to a corresponding feature vector and inputs the feature vectors to a model builder 322 as a training set used to train the machine learning risk prediction model 325. According to one embodiment, feature transformer 320 transforms the exemplar records to feature vectors based on feature mapping rules 321 that specify which attributes of records are to be transformed into features, rules for identifying features from the records and rules for transforming features to feature vectors… After training risk prediction model 325 on a first set of training data, machine learning risk prediction model 325 can be applied to the holdout set. If the model achieves acceptable accuracy the model can be deployed. Otherwise, the model parameters can be changed, and the model retrained. In particular, candidate models may be trained using hyper parameters in a hyperparameter search space until an acceptable model is found. For a gradient boosting model, for example, the learning rate, min child weight, max depth, max leaf nodes can be adjusted to train candidate models. Parameters for training a gradient boosting tree model may include, for example, learning rate, min child weight, max depth, max leaf nodes, column samples, and row samples. By way of example, but not limitation, N estimators can be tuned on a desired range, such as 300-600, learning rate may be set to a value from 0.001 to 1, and max depth can be in the range of 3-15. Other values may also be used.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to adjust, retrain and fine-tune the model and parameters of the model as taught by Dalinina, doing so further aids in achieving a higher level of accuracy for the model [0007], [0044], [0055-0056].

As per claims 30 and 33, Wang does not expressly disclose the following, Thomas, however discloses:
calculating an optimized pricing associated with the user as a function of the credit score data, available financial products provided by financial institutions and storing the resultant customized pricing data. col. 10 lines 63- col. 11 line 5, col. 16 lines 15-35, col. 34 lines 45-60, col. 45 lines 40-60, In some embodiments, the technology allows all or substantially all information to be entered once (and, in some embodiments, corrected if necessary) for the entire transaction, be transmitted instantly over a distributed computing network, either manually or automatically, and made immediately available to all appropriate parties to perform all their respective tasks and process, or perform one or more tasks and processes automatically within the same program, as necessary, thus saving time, work and expense… information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340,…Information or documents generated by a service provider or by the application server 45, are saved by the application server 45, 45W into one or more databases 50, 75 and are made available for further functions to be performed, and appropriate documents and information made available automatically to other people participating or steps in the transaction, for example the seller 10, the buyer 15, the real estate office personnel 20, the mortgage lender 30, the settlement company 35 and other service providers 25, as necessary, appropriate or expedient, through an automated or manual workflow process managed by the application server 45, 45W. Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75 for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as information is received as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time as information becomes available (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claims 31 and 35, Wang does not expressly the following, Thomas, however discloses:
creating personalized bundled product recommendations within the constraints of the user's affordability and individualized credit score, based on the products offered by the financial services, insurance and pension providers. see col. 16 lines 15-36, col. 38 lines 8-35, col. 44 lines 41-55, col. 45 lines 40-60 information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340, environmental information (including for example biological, air and water quality, earthquake, geological and soil reports), flood information 125, governmental department and agency information, home improvement and repair service information… Virtual Mortgage Office 30 can order 335, (See FIG. 19) and track 2420 (See FIGS. 24, 7) services from third-party service providers 25, either manually or automatically such as, for example, appraisal, mortgage insurance, tax and flood certifications, credit information and scores, or settlement services, or receive information from ancillary databases 112, 114, 115, 125, 130, 135, 140 (See FIG. 1a) either directly 75 or through an automated underwriting system 110… Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75, for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75…. alternatively, for example, process can search for and test entire property database PD 50, 75, 85, 90, search for and test properties matching property search criteria 240, for example by price range, or search and test properties using other criteria generated by process, for example, by preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105;… This loan product and pricing information and underwriting criteria is entered in advance into, for example, one or more of a loan product and pricing database (P&PDB) 50, 75, 105 or an automated underwriting process 110 for one or more particular loan products… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase based on what the user can afford without having the user enter the same information across different systems, saving them time (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claims 32, 35, Wang discloses:
wherein each transaction made by a user is captured and categorized, and each transaction prompts a recalculation of the user's credit score and [0102], [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile… System 100 calculates, for at least one of the users, a trustworthiness rating (or an updated trustworthiness rating) based on the trustworthiness factor for the particular transaction and at least one additional trustworthiness factor (Step 514). The additional trustworthiness factor can be based on, for example, prior transaction data associated with one or more completed prior transactions, one or more ratings from additional users, a credit worthiness score, an income, information from a social networking account, or other types of information, such as receipt of confirmation or acknowledgement from both parties that the particular transaction has been successfully completed.
Wang does not expressly disclose the following, Thomas, however discloses:
the recalculation of the user's interest rate and bundled product recommendations. col. 10 lines 63- col. 11 line 5, col. 16 lines 15-35, col. 34 lines 45-60 In some embodiments, the technology allows all or substantially all information to be entered once (and, in some embodiments, corrected if necessary) for the entire transaction, be transmitted instantly over a distributed computing network, either manually or automatically, and made immediately available to all appropriate parties to perform all their respective tasks and process, or perform one or more tasks and processes automatically within the same program, as necessary, thus saving time, work and expense… information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan…Information or documents generated by a service provider or by the application server 45, are saved by the application server 45, 45W into one or more databases 50, 75 and are made available for further functions to be performed, and appropriate documents and information made available automatically to other people participating or steps in the transaction, for example the seller 10, the buyer 15, the real estate office personnel 20, the mortgage lender 30, the settlement company 35 and other service providers 25, as necessary, appropriate or expedient, through an automated or manual workflow process managed by the application server 45, 45W. Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75 for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as information is received as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time as information becomes available (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).

As per claim 33, Wang discloses:
A method comprising: [0024-0026]
calculating a credit score associated with the user as a function of the transaction data and storing the resultant credit score data; [0113] At step 606, system 100 then determines a trustworthiness score for the user. As illustrated in FIG. 6, shown is a flow diagram of a trustworthiness score calculation in accordance with an exemplary embodiment of the invention. As shown, system 100 first determines, for a particular transaction, one or more trustworthiness factors for a user associated with that particular transaction (Step 608). In doing so, the system may perform a comparison of location/time data received from a user's remote computing device (further discussed below with respect to FIG. 7) with time-based attributes or location-based attributes of the particular transaction (Step 610). In addition, system 100 may determine the verified value of the subject (i.e., good or service) of the particular transaction (Step 612), and/or the verified completion of payment for the particular transaction (Step 614). Once the trustworthiness factors are determined or identified, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, and may also determine at least one additional trustworthiness factor (Step 618). The additional trustworthiness factor may be based on the current or historical transaction data stored in the one or more databases 103, or other information associated with the user's profile.
Wang does not expressly disclose the following, Mozeika, however discloses:
capturing user transactions via an API gateway that is integrable with at least one payment or transaction tracking method; [0033], [0045] The client device may cooperate with the FLO service system via one or more application programming interfaces (APIs) and/or other standardized interfaces or predefined data structures for communications therebetween. The client device may receive data, such as financial transaction data and/or financial metrics, as discussed herein, that the client device may display thereon to the user. The client device, and the application operating thereon, may further be configured to solicit, such as based at least in part on user input, different data (e.g., metrics over different time periods) from the FLO service system… The application, as operating on the client devices 102, may enable the client devices 102 to interact with the one or FLO service system(s) 110 to communicate therebetween, via any suitable network and using any suitable standardized interfaces (e.g., APIs, standardized data structures, etc.). The data structures may provide a predefined organization of the data that is to be exchanged between the client device 102 and the FLO service system(s) 110. The data structures may be defined for any suitable level of granularity, order, length, and/or precision of data as may be needed for conveying financial transaction data and/or related financial metrics between the FLO service system(s) 110 and the client devices 102
processing and categorizing user transactions into groups including for an extant bundled financial product that the user opts into (i.e., mortgage repayments, pension contribution payments, insurance premium payments), rental payments, bill payments, savings payments and storing the resultant transaction data;  [0071] The FLO service system(s) 110, in some example embodiments, may further be configured to classify a user's financial transaction data with a greater granularity, in some cases responsive to the user's or his or her financial advisor's request, than just inflows and outflow. For example, inflow transactions may be labeled with sources of that inflow, such as, for example, salary, interest income, dividend from stock X, private equity investment payout, capital gains from Y, payments from rental, payments from K-corporation Z, so on and so forth. Similarly, outflow transactions or expenses, may also be classified with a relatively high level of granularity, such as food, rent, mortgage, clothing, tuition, daycare, restaurants, department stores, hotels, etc. In some cases, the financial transaction data may be classified by the financial institution from where the financial transaction data is received. For example, a bank account may classify salary based at least in part upon a name of an entity (e.g., an employer) that makes a direct deposit to a user's bank account. Similarly, a credit card may classify a type of expenditure based at least in part on the merchants where the transactions occurred, such as restaurants, grocery stores, department stores, drug stores, online retailers, or the like. Additionally, or alternatively, the FLO service system(s) 110 may be configured to classify financial transactions with a granularity greater than the level of inflow vs. outflow, based at least in part on the source of the financial transaction data 122 and/or pattern matching to previous transactions and their classifications.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to capture and categorize transaction as taught Mozeika, doing so furthers in analyzing the users transactions at a higher level of granularity [0071].
Wang does not expressly disclose the following, Thomas, however discloses:
storing data associated with the user, including user identification data, user transaction records, user credit score data, user customized pricing data, user recommendations, and user savings data; col. 10 lines 63- col. 11 line 5, col. 16 lines 15-35, col. 34 lines 45-60, col. 45  lines 40-60 In some embodiments, the technology allows all or substantially all information to be entered once (and, in some embodiments, corrected if necessary) for the entire transaction, be transmitted instantly over a distributed computing network, either manually or automatically, and made immediately available to all appropriate parties to perform all their respective tasks and process, or perform one or more tasks and processes automatically within the same program, as necessary, thus saving time, work and expense… information available from any source or one or more sources, for example, one or more databases and systems, 50, 75, one or more users 20, 25, 30, 35 or other sources 59, which sources should be construed as interchangeable where appropriate, can include one or more of a quote, bid, order or service information, can include one or more individual or bundled services, can include information previously entered by one or more users 20, 25, 30, 35, 59 into one or more databases and systems, can include one or more information generated automatically 45, or manually, and can include one or more, for example: advertising information, appraisal information, architect information, builder information, building permit information, construction service information, credit information 112, delivery, digital lockbox system information, employment, loan, deposit or other verifications 340,…Information or documents generated by a service provider or by the application server 45, are saved by the application server 45, 45W into one or more databases 50, 75 and are made available for further functions to be performed, and appropriate documents and information made available automatically to other people participating or steps in the transaction, for example the seller 10, the buyer 15, the real estate office personnel 20, the mortgage lender 30, the settlement company 35 and other service providers 25, as necessary, appropriate or expedient, through an automated or manual workflow process managed by the application server 45, 45W. Alternatively quotes, bids and service information can be automatically generated from system 45, 45W, 50, 75 for example where service provider and service information including pricing information has been previously entered into or generated by system and process 45, 45W, 50, 75… for example, for one or more loan products 50, 75, 105, process generates 45D one more of loan product and pricing information and underwriting criteria 105, 110 including for example credit criteria, for example, minimum FICO score or range, loan type, for example 30 year--fixed rate, interest rate
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to offer bundled services priced based on the pricing database as information is received as taught by Thomas, doing so further aids the buyer in being able to see pricing for different services needed to complete a home purchase without having the user enter the same information across different systems, saving them time as information becomes available (col. 9 line 4-15, col. 44 line 56 – col. 45 line 18).
Wang does not expressly disclose the following, Dalinina, however discloses:
training a machine learning model to optimize credit score coefficients as a function of the data associated with each of the plurality of the other users and storing the resultant data for future credit score calculations. [0007], [0044], [0055-0056] The memory can be configured for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system. The processor can be configured to, receive a request to approve an electronic user application for a first user, interact with a remote information provider system to retrieve a set of credit report data for the first user, store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data, extract the set of credit report data attributes from the first user record, create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record, determine a predicted default risk score for the first user, and update the first user record for the first user by adding the predicted default risk score to the first user record….The model is trained on the training set. After training the model on the training set, the model can be applied to the testing set to determine the accuracy of the model. The training and testing can be iterated, changing the model parameters until an acceptable accuracy is achieved or number of iterations has occurred. When the model achieves acceptable accuracy on a testing set, the final model is applied to the holdout to confirm the accuracy... Data retriever 312 retrieves exemplars of each class for which the model is being trained. For example, data retriever 312 retrieves records from class 332 and records from class 334. The exemplar records represent a training corpus for training machine learning risk prediction model 325. A feature transformer 320 transforms each exemplar record in the training corpus to a corresponding feature vector and inputs the feature vectors to a model builder 322 as a training set used to train the machine learning risk prediction model 325. According to one embodiment, feature transformer 320 transforms the exemplar records to feature vectors based on feature mapping rules 321 that specify which attributes of records are to be transformed into features, rules for identifying features from the records and rules for transforming features to feature vectors… After training risk prediction model 325 on a first set of training data, machine learning risk prediction model 325 can be applied to the holdout set. If the model achieves acceptable accuracy the model can be deployed. Otherwise, the model parameters can be changed, and the model retrained. In particular, candidate models may be trained using hyper parameters in a hyperparameter search space until an acceptable model is found. For a gradient boosting model, for example, the learning rate, min child weight, max depth, max leaf nodes can be adjusted to train candidate models. Parameters for training a gradient boosting tree model may include, for example, learning rate, min child weight, max depth, max leaf nodes, column samples, and row samples. By way of example, but not limitation, N estimators can be tuned on a desired range, such as 300-600, learning rate may be set to a value from 0.001 to 1, and max depth can be in the range of 3-15. Other values may also be used.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang with the ability to adjust, retrain and fine-tune the model and parameters of the model as taught by Dalinina, doing so further aids in achieving a higher level of accuracy for the model [0007], [0044], [0055-0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694